DETAILED ACTION
This action is responsive to the application No.16/661,864 filed on 10/23/2019.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over by PARK (US 2020/0163203 A1; hereinafter ‘Park’), in view of WOO (US 2020/0093012 A1; hereinafter ‘Woo’).
Regarding independent claim 1, Park’s Fig. 1A-1B and 5 discloses a semiconductor device comprising:
a substrate (200, [0135]) comprising an antenna (AN, [0136]) and a conductive feature (metal line or wiring feature connect with via VE near top surface of 200a at third one from left side, see Fig. 5);
an integrated circuit (IC) die (300, [0065]) attached to the substrate (200, element 300 may be connected to the connection circuit of layer 200 through a via VE and VF, see Fig. 5, [0102]) and comprising a radio frequency (RF) circuit (i.e., the electronic element 300 may be a radio frequency integrated circuit (RFIC), [0061]); and

Park reference figure 1B and paragraph 0053 and 0203 established the second portion (the region of 100 in region F, see Fig. 1B) of the flexible circuit (PCB according to the example may have a rigid region R and a flexible region F (PCB according to the example may include a flexible insulating layer 100, rigid insulating layers 200a and 200b)) comprising the solder (a connection pad of the bent portion 100a may be coupled to a terminal of the main board 10 through soldering, [0203]) instead of connector at distal end,
Park does not clearly show the
the second portion of the flexible circuit comprising an electrical connector at a distal end,
However, Woo’s Fig. 5 and 6A-6B discloses the second portion (the region/portion of FPCB 550 extended from 690, see Fig. 6A, [0075]) of the flexible 
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Woo to teachings of Park such as applied the electrical connection 652 (Woo Fig. 6A) of Woo to replaced solder connection at the end of the second portion F of the flexible circuit 100 (Park, Fig. 5) of Park that it was a known alternative way to replace the solder with connector. One of ordinary skill in the art would have been motivated to make this modification in order to provide the movable connector.
Regarding claim 2, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, wherein
the first portion (the region of 100 in region R, see Fig. 5) of the flexible circuit (100) extends parallel to a first side (top surface/bottom surface of the substrate (200) and physically contacts (i.e., 100 direct contact with element 200 including 200a and 200b, see Fig. 5) the substrate (200).
Regarding claim 3, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, wherein
 the substrate (200) comprises a bottommost metal layer (metal line or wiring feature connect with via VF form on top surface or on bottom surface of 200b, see Fig. 5) facing the IC die (300), wherein the first portion (the region of 100 in region R, see Fig. 5) of the flexible circuit (some portion of 120 and 110 of 100 under element 300, see Fig. 5) is disposed between the bottommost metal layer of the substrate (200) and the IC die (300).
Regarding claim 4, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, wherein
the substrate (200) comprises a bottommost metal layer (metal line or wiring feature connect with via VF form on top surface or on bottom surface of 200b, see Fig. 5) facing the IC die (300) and a topmost metal layer (metal line or wiring feature connect with via VE under top surface and on bottom surface of 200a, see Fig. 5) facing away from the IC die (300), wherein the first portion (the region of 100 in region R, see Fig. 5) of the flexible circuit (some portion of 120 and 110 of 100 above element 300, see Fig. 5) is disposed between the topmost metal layer (metal line or wiring feature connect with via VE under top surface and on bottom surface of 200a, see Fig. 5) and the bottommost metal layer (metal line or wiring feature connect with via VF form on top surface or on bottom surface of 200b, see Fig. 5).
Regarding claim 5, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, wherein 
the substrate (200) comprises a topmost metal layer (metal line or wiring feature connect with via VE on bottom surface of 200a, see Fig. 5) facing away from the IC die (300), wherein the topmost metal layer is disposed between the flexible circuit (some portion of 120 and 110 of 100 above element 300, see Fig. 5) and the IC die (300).
Regarding claim 6, Park’s Fig. 1A-1B and 5 discloses semiconductor device of claim 5, wherein 
the first portion (the region of 100 in region R, see Fig. 5) of the flexible circuit (100) has an opening (the region or portion to fill the via VE/VF through top layer 110 and bottom layer 110 of flexible circuit 100, see Fig. 5), wherein the antenna (AN) of the substrate (200) is exposed (not covered) by the opening (the region or portion to fill the via VE/VF through top layer 110 and bottom layer 110 of flexible circuit 100, see Fig. 5).
Regarding claim 7, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, wherein 
the IC die (300) has an RF terminal configured to transmit or receive an RF signal (i.e., the electronic element 300 may be a radio frequency integrated circuit (RFIC), therefore, the IC die 300 has RF terminal configured to transmit or receive an RF signal, [0061]), wherein the conductive feature (metal line or wiring feature connect with via VE near top surface of 200a at third one from left side, see Fig. 5) of the substrate (200) is electrically coupled to the RF terminal of the IC die (see Fig. 5 show metal line or wiring feature connect with via VE near top surface of 200a at third one from left side connected with another via VE and conductive feature electrical connected to IC die 300, see Fig. 5).
Regarding claim 10, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 1, further comprising 
a conductive via (VE/VF, [0102]) that extends through the flexible circuit (PCB according to the example may have a rigid region R and a flexible region F (PCB according to the example may include a flexible insulating layer 100, rigid insulating layers 200a and 200b)) and electrically couples the flexible circuit (i.e., metal line or wiring feature embedded in 120 of flexible insulating layer 100 connect with via VE) with a conductive line (metal line/wiring feature connect with via VE on bottom surface of 200a at second one from left side and metal line/wiring feature connect with via VF on top surface of 200b at second one from left side, see Fig. 5) of the substrate (200, [0135]).
Regarding independent claim 11, Park’s Fig. 1A-1B and 5 discloses a semiconductor device comprising:
an integrated circuit (IC) (300, [0065]) comprising a radio frequency (RF) circuit (i.e., the electronic element 300 may be a radio frequency integrated circuit (RFIC), [0061]) and an RF terminal (i.e., the electronic element 300 may be a radio frequency integrated circuit (RFIC) configured to transmit or receive RF signals (therefore, the IC die 300 has RF terminal configured to transmit or receive an RF signal, [0061]); 
a substrate (200, [0135]) comprising an antenna (AN, [0136]) proximate to a first side (top surface of 200a, see Fig. 5) of the substrate (200) facing away from the IC (300) and comprising a conductive feature (metal line or wiring feature connect with via VF near top surface of 200b at third one from left side, see Fig. 5) proximate to a second side (top surface of 200b, see Fig. 5) of the substrate (200) facing the IC (300), wherein the IC (300) is attached (coupled by via VF and conductive line or wiring, see Fig. 5) to the second side (top surface of 200b, see Fig. 5) of the substrate (200), and the RF terminal (i.e., the electronic element 300 may be a radio frequency integrated circuit (RFIC) of the IC (300) is electrically coupled (i.e., transfer of electrical energy from one circuit segment to another) to the conductive feature (metal line or wiring feature connect with via VF near top surface of 200b at third one from left side, see Fig. 5) of the substrate (300); and 
a flexible circuit (PCB according to the example may have a rigid region R and a flexible region F (PCB according to the example may include a flexible insulating layer 100, rigid insulating layers 200a and 200b), [0132-0133]) attached to the substrate (200), wherein the flexible circuit is electrically coupled (i.e., transfer of electrical energy from one circuit segment to another) to the IC (300) and the substrate (200), wherein a first segment (the part of 100 in region R, see Fig. 5) of the flexible circuit (100) is disposed within lateral extents of the substrate (200), and a second segment (the part of 100 in region F, see Fig. 5) of the flexible circuit (100) is disposed outside the lateral extents of the substrate (100), 
Park reference figure 1B and paragraph 0053 and 0203 established the second segment (the region of 100 in region F, see Fig. 1B) of the flexible circuit PCB according to the example may have a rigid region R and a flexible region F (PCB according to the example may include a flexible insulating layer 100, rigid insulating layers 200a and 200b)) comprising the solder (a connection pad of the bent portion 100a may be coupled to a terminal of the main board 10 through soldering, [0203]) instead an electrical connector.
Park does not clearly show
the second segment of the flexible circuit comprising an electrical connector.
Woo’s Fig. 5 and 6A-6B discloses the second segment (the region/portion of FPCB 550 extended from 690, see Fig. 6A, [0075]) of the flexible circuit (550) comprising an electrical connector (652, [0083]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Woo to teachings of Park such as applied the electrical connection 652 (Woo Fig. 6A) of Woo to the end of the second segment of the flexible circuit 100 (Park, Fig. 5) of Park to modify the end of the second segment of the flexible circuit 100 connected with electrical connection. One of ordinary skill in the art would have been motivated to make this modification in order to provide the movable connector.
Regarding claim 12, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 11, wherein 
the first segment (the part of 100 form above 300 in region R, see Fig. 5) of the flexible circuit (100) is disposed between the IC (300) and metal layers (metal line or wiring feature connect with via VE form on bottom surface of 200a, see Fig. 5) of the substrate (200). 
Regarding claim 13, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 11, wherein 
metal layers (metal line or wiring feature connect with via VF form on top surface of 200b, see Fig. 5) of the substrate (200) are disposed between the first segment (the part of 100 below via VE in region R, see Fig. 5) of the flexible circuit (100) and the IC (300). 
Regarding claim 14, Park’s Fig. 1A-1B and 5 discloses the semiconductor device of claim 11, wherein 
the first segment (the part of 100 in region R, see Fig. 5) of the flexible circuit (100) is disposed between a topmost metal layer (metal line or wiring feature connect with via VE form on bottom surface of 200a, see Fig. 5) of the substrate (200a) and a bottommost metal layer (metal line or wiring feature connect with via VF form on top surface of 200b, see Fig. 5) of the substrate (200b).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over by PARK (US 2020/0163203 A1; hereinafter ‘Park’), in view of WOO (US 2020/0093012 A1; hereinafter ‘Woo’), and further in view of Lee (US 2020/0365969 A1; hereinafter ‘Lee’).
Regarding claim 8, Park in view of Woo disclose the semiconductor device of claim 7, but do not explicitly disclose wherein 
the substrate further comprising a ground plane between the antenna and the conductive feature, wherein the ground plane has an opening that is disposed between the antenna and the conductive feature.
Lee’s Fig. 3A-3C and 4 and paragraph 0085 shown (the second conductive members (for example, 415a, 415b, 415c, 415d) may be disposed in at least one layer of the first layer 410 to the eighth layer 480 to function as a ground plane, [0085]). The ground plane layer 415a, 415b, 415c, 415d form on top surface 3001 of substrate 300 see figure 4 and antenna array 3201 form on surface 3001 of substrate 300, see figure 3A and 3C, and the communication device 300 may include a communication circuit 330 (for example, an RFIC) disposed on the second surface 3002, see Fig. 3B, [0065])  Therefore, Lee discloses the substrate (310, [0065]) further comprising a ground plane (415a, 415b, 415c, 415d, Fig. 4, [0085]) between the antenna (3201) and the conductive feature (414e-414f/423a-423c, see Fig. 4, [0082]), wherein the ground plane (415a, 415b, 415c, 415d) has an opening (where is the regions have been fill by 415a, 415b, 415c, 415d, see Fig. 4) that is disposed between the antenna (3201, see Fig. 3A and 3C) and the conductive feature (414e-414f/423a-423c, see Fig. 3A-3C and 4).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to use the first layer 410 to the eighth layer 480 to function as a ground plane between the antenna and the conductive feature, wherein the ground plane has an opening that is disposed between the antenna and the conductive feature in order to provide the input voltage for device.
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Lee to teachings of Park such as applied the ground plane 415a, 415b, 415c, 415d (Lee Fig. 4) of Lee between the antenna (AN) and conductive feature (metal line or wiring feature connect with via VE near top surface of 200a at third one from left side) to modifies the substrate 200 (Park Fig. 5) of Park. One of ordinary skill in the art would have been motivated to make this modification in order to reduce electrical noise and interference through ground loops and to prevent crosstalk between adjacent circuit traces.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over by PARK (US 2020/0163203 A1; hereinafter ‘Park’), in view of WOO (US 2020/0093012 A1; hereinafter ‘Woo’), and further in view of Maatta (US 2014/0203703 A1; hereinafter ‘Maatta’).
Regarding claim 15, Park in view of Woo disclose the semiconductor device of claim 11, but do not explicitly disclose wherein 
a length of the second segment of the flexible circuit is between about 0.5 mm and about 10 mm.
Maatta’s Fig. 1-2 discloses a length of the second segment of the flexible circuit is between about 0.5 mm and about 10 mm. (Note: the additional amount of space (x mm) required to accommodate the bend 106' of the flexible circuit 106 is about 2 mm, [0020]).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Maatta to teachings of Park such as applied the length of the flexible circuit 106 extended from the edge of 102’ (Maatta Fig. 1-2) of Maatta to modifies the length of the second segment of the flexible circuit 100 (Park Fig. 5) of Park. As the length of the second segment of the flexible circuit is between about 0.5 mm and about 10 mm (Maatta’s Fig. 1 and 2) of Maatta was a suitable alternative way to that used in (Park Fig. 5) of Park. One of ordinary skill in the art would expected it to work equally well and accordingly it have been obvious to substitute one for the other to achieve predicable results. 
Claims 16-20 is rejected under 35 U.S.C. 103 as being unpatentable over by GAO (US 2020/0413544 A1; hereinafter ‘Gao’), in view of in view of WOO (US 2020/0093012 A1; hereinafter ‘Woo’).
Regarding independent claim 16, Gao’s Fig. 9-17 discloses a method of forming an electrical device, the method comprising:
attaching a first portion (101 of the region flexible substrate 11 (Note: circuit board 10 that includes a flexible substrate 11 and a rigid substrate 12 formed on at least a portion of the flexible substrate 11, Fig. 9 and 12, [0060]), attached to an insulating substrate 121, see Fig. 12) of a flexible circuit (circuit board 10 that includes a flexible substrate 11 and a rigid substrate 12 formed on at least a portion of the flexible substrate 11), see Fig. 9 and 12, [0060]) to a first substrate (121, [0066]), wherein the first substrate comprises an antenna (139, see Fig. 14, [0063]) in a first metal layer (122(1221/1222/1223), see Fig. 12 and 17, [0050]) of the first substrate (121), wherein a second portion (102 of the region flexible substrate 11, see Fig. 17) of the flexible circuit extends beyond lateral extents of the first substrate (121) after the attaching (see Fig. 16 and 17),
and bonding a radio frequency integrated circuit (RFIC) (136, see Fig. 17, [0055]) to a first surface (the bottom surface or top surface 121) of the first substrate (121), wherein after the bonding, the RFIC (136) is electrically coupled ([0054]) to the first substrate and the flexible circuit (Fig. 14 and 17 show 1221 on the left connected with conductive post 115 and RF 136 electrical connected to contact pad 135 the first wiring layer 132).
Gao reference figure 9-17 show the second portion (a portion of the flexible substrate 11) of the flexible circuit (Note: circuit board 10 that includes a flexible substrate 11 and a rigid substrate 12 formed on at least a portion of the flexible substrate 11, Fig. 9 and 12) and distal end with no solder or connector,
Gao does not explicitly disclose
the second portion of the flexible circuit having an electrical connector at a distal end;
However, Woo’s Fig. 5 and 6A-6B discloses the second portion (the region/portion of FPCB 550 extended from 690, see Fig. 6A, [0075]) of the flexible circuit (550) comprising an electrical connector (652, [0083]) at a distal end (see Fig. 6A).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Woo to teachings of Gao such as applied the electrical connection 652 (Woo Fig. 6A) of Woo to distal end of the second portion of the flexible circuit 11 (Gao, Fig. 17) of Gao to modify the second portion of the flexible circuit 11 having an electrical connector at a distal end. One of ordinary skill in the art would have been motivated to make this modification in order to provide the movable connector.
Regarding claim 17, Gao’s Fig. 9-17 discloses the method of claim 16, further comprising, but does not show
after attaching the first portion of the flexible circuit and before bonding the RFIC, attaching the first portion of the flexible circuit to a second substrate such that the first portion of the flexible circuit is between the first substrate and the second substrate.
Gao different embodiment figure 18 show the circuit board 10’ includes at least two rigid substrates 12 positioned at opposite surfaces of the flexible substrate 11. Therefore, one of ordinary skill in the art would be obvious to form another rigid substrate 12 (as second substrate) positioned at opposite surfaces of the flexible substrate 11 and first substrate 12.
As show on figure 12 attaching the first portion of the flexible circuit 11 to substrate 12 and before bonding RF 136 attaching another substrate 12 to the first portion of the flexible circuit 11 (as show on Fig. 18) and bonding 136 in a receiving groove 125 of first and second substrate 12 as show on figure 13-14 and 18 to meet with claim limitation “after attaching the first portion of the flexible circuit and before bonding the RFIC, attaching the first portion of the flexible circuit to a second substrate such that the first portion of the flexible circuit is between the first substrate and the second substrate.”
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to modify the first portion of the flexible circuit is between the first substrate and the second substrate. It would be obvious to employ the method as claimed as it was a known method that would have produced the device that would work the same way giving predictable results. 
Regarding claim 18, Gao’s Fig. 9-17 discloses the method of claim 16, wherein bonding the RFIC comprises:
forming openings (the opening portion between 1121, see Fig. 17) in the flexible circuit (11) to expose conductive features (sub-wiring layer 1121, [0043]) of the flexible circuits; and
bonding conductive pillars (115, Fig. 17, [0047]) of the RFIC (136) with the conductive features (sub-wiring layer 1121) of the flexible circuit (11).
Regarding claim 19, Gao’s Fig. 9-17 discloses the method of claim 16, wherein bonding the RFIC comprises:
forming openings (125, see Fig. 17) in the first substrate to expose conductive features (132, [0061]) of the first substrate; and
bonding conductive pillars (115, Fig. 17, [0047]) of the RFIC (136) with the conductive features (132, see Fig. 17) of the first substrate (121).
Regarding claim 20, Gao’s Fig. 9-17 discloses the method of claim 16, wherein attaching the first portion of the flexible circuit
comprises attaching the first portion (101 of the region flexible substrate 11 (Note: circuit board 10 that includes a flexible substrate 11 and a rigid substrate 12 formed on at least a portion of the flexible substrate 11, Fig. 9 and 12, [0060]) of the flexible circuit (11) to a second surface (the bottom surface or top surface 121) of the first substrate (121) opposing the first surface (the bottom surface or top surface 121), wherein metal layers (133, [0061]) of the first substrate are between the flexible circuit (11) and the RFIC (136) after the attaching (see Fig. 17).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 9 identified distinct feature “wherein the first portion of the flexible circuit is disposed between the first solder resist layer and the second solder resist layer.” in combination with the other elements of the claim.
The closest prior art PARK (US 2020/0163203 A1; hereinafter ‘Park’), WOO (US 2020/0093012 A1; hereinafter ‘Woo’), GAO (US 2020/0413544 A1; hereinafter ‘Gao’), Lee (US 2020/0365969 A1; hereinafter ‘Lee’), and Maatta (US 2014/0203703 A1; hereinafter ‘Maatta’) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        




/LONG  LE/
Examiner, Art Unit 2815